DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Patent Application Publication 2013/0315015 cited in the Information Disclosure Statement filed May 10, 2021, hereafter Park) in view of Abugharbieh et al. (U.S. Patent 9,003,221 cited in the Information Disclosure Statement filed May 10, 2021, hereafter Abugharbieh).
Claim 1: Park teaches an apparatus (Figure 3) comprising: 
a first die (Master); and 
a second die (Slave5) coupled to the first die (via DATA, PIN, AYP, Pre_AYP) and comprising a second replica align circuit (Variable Delay Unit), wherein the second replica align circuit includes second variable delay circuitry (Variable Delay Unit); 
a first conductive path between the first die (Master) and the second die (Slave5) configured to provide read data from the second die (AYP; [0009] where AYP is a timing signal for a read operation); and 
a second conductive path between the first die (Master) and the second die (Slave5) configured to perform a read data align operation (via Variable Delay Unit).
Park does not specifically teach the details of the first die, or in response to the first variable delay circuitry being set to apply the first delay, the second variable delay circuitry is set to apply a second delay to the respective received signals based on a comparison between a second propagation delay through the second replica align circuit and the first propagation delay.
Abugharbieh teaches a first die (Figure 9A) comprising a first replica align circuit (910, 920), wherein the first replica align circuit includes first variable delay circuitry (column 10 lines 46-53); and 
a second die (column 1 lines 27-28 and column 3 lines 20-22 and 701; Figure 7), 
wherein the second conductive path (via Variable Delay Unit of Park) includes the first replica align circuit (via 703; Figure 7, 910 and 920; Figure 9 and column 8 lines 22-31 of Abugharbieh) and the second replica align circuit (Variable Delay Unit of Park), 
wherein, during a read data align operation, the first variable delay circuitry (via 910 and 920 of Abugharbieh) is set to apply a first delay to respective received signals (signal AYP) based on a first propagation delay through the first replica align circuit (705; Figure 7 and column 8 lines 33-41 of Abugharbieh),
wherein, in response to the first variable delay circuitry being set to apply the first delay (702; Figure 7 of Abugharbieh), the second variable delay circuitry is set to apply a second delay to the respective received signals (703 and 705; Figure 7 of Abugharbieh) based on a comparison between a second propagation delay through the second replica align circuit and the first propagation delay (via 704; Figure 7 of Abugharbieh).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the variable delays taught by Abugharbieh in the circuit of Park to compensate for skew between stacked dies (Abstract of Abugharbieh).
  
Claim 2: The combined circuit further teaches that the first die and the second die are vertically-stacked (shown in Figure 3 of Park).  

Claim 3: The combined circuit further teaches that the first die (Master) includes a phase detector (via 704; Figure 7 and 900; Figure 9A of Abugharbieh) configured to compare timing of the respective received signal through the first replica align circuit with timing of the respective received signal through the second replica align circuit (column 8 lines 32-33 and 60-62 of Abugharbieh) to adjust the second delay applied by the second replica align circuit (via 705; Figure 7 of Abugharbieh).  

Claim 4: The combined circuit further teaches a third die (Slave6; Figure 3 of Park) configured to including a third replica align circuit (100, 200) coupled to the second conductive path (via AYP, Pre_AYP, PIN, DATA), 
wherein, during the read data align operation, after the first align circuit and the first replica align circuit are set to apply the first delay to the respective received signals (via 910 and 920; Figure 9A of Abugharbieh), the third die is configured to apply a third delay (via Variable Delay Unit) to the respective signals through the third replica align circuit based on a comparison between a third propagation delay through the third replica align circuit and the first propagation delay (column 8 lines 29-31 of Abugharbieh).  

Claim 5: The combined circuit further teaches wherein, the third die includes a third control circuit, and during a normal operation ([0009] of Park, generating AYP during a write operation), a third control circuit (200; Figure 3 and [0031] of Park) is configured to adjust a value of the third delay based on a phase difference between the received signals propagated through the third replica align circuit and the received signals propagated through the first replica align circuit (via Figure 9A of Abugharbieh).  

Claim 6: The combined circuit further teaches wherein, the second die includes a second control circuit, and during a normal operation ([0009] of Park, generating AYP during a write operation), the second control circuit (200; Figure 3 and [0031] of Park) is configured to adjust a value of the second delay (via Variable Delay Unit) based on a phase difference between the received signals propagated through the second replica align circuit and the received signals propagated through the first replica align circuit (via Figure 9A of Abugharbieh).  

Claim 7: The combined circuit further teaches that the second control circuit (200; Figure 3 and [0031] of Park) is configured to increase a coarse delay value of the second delay until the propagation delay of the received signals propagated through the second replica align circuit (via Variable Delay Unit) is greater than the propagation delay of the received signals through the first replica align circuit (702-705; Figure 7 of Abugharbieh) to set the value of the second delay (via Figure 9A of Abugharbieh).  

Claim 8: The combined circuit further teaches that the second control circuit (200; Figure 3 and [0031] of Park) is further configured to adjust a fine delay value of the second delay (via 100; Figure 4 of Park) until the propagation delay of the clock signal propagated through the second replica align circuit (via Variable Delay Unit) is equal to the propagation delay of the clock signal through the first replica align circuit (702-705; Figure 7 of Abugharbieh) to set the value of the second delay (via Figure 9A of Abugharbieh).  

Claim 9: The combined circuit further teaches that the second control circuit (200; Figure 3 and [0031] of Park) is further configured to adjust the fine delay value (via 100; Figure 4 of Park) until the propagation delay of the received signals propagated through the second replica align circuit (via Variable Delay Unit) is equal to the propagation delay of the received signals through the first replica align circuit (702-705; Figure 7 of Abugharbieh) when an averaging counter count value (via 913; Figure 9A and column 10 lines 30-34 of Abugharbieh) is greater than a maximum value or less than a minimum value (column 10 lines 4-10 of Abugharbieh where meeting the threshold is greater than a maximum value).  

Claim 10: The combined circuit further teaches, wherein, the first die includes a first control circuit, and during the read data align operation ([0009] of Park, where AYP is a timing signal for a read operation), a first control circuit (910; Figure 9A of Abugharbieh) of the first die is configured to increase the first delay value of the first replica align circuit (via 920) until the propagation delay of the clock signal through the first replica align circuit is greater than the propagation delay of the clock signal through the second replica align circuit (705; Figure 7 of Abugharbieh).  

Claim 11: Park teaches a method (Figure 3) comprising: 
during a read data align operation ([0009], where AYP is a timing signal for a read operation): 
a first die (Master) and a second die (Slave5). 
Park does not specifically teach the details of the first die and the second die. 
Abugharbieh teaches (via Figures 7 and 9A) adjusting a first delay (via Figure 7 and 920; Figure 9A) through a first replica align circuit (900) of a first die (Master; Figure 3 of Park) until a propagation delay of a clock signal (AYP) through a second replica align circuit of a second die (via Variable Delay Unit in Slave5; Figure 3 of Park) coupled to the first die is less than a propagation delay of the clock signal through the first replica align circuit (705; Figure 7 of Abugharbieh); and 
in response to the propagation delay of the clock signal through the second replica align circuit of the second die (via Variable Delay Unit in Slave5; Figure 3 of Park) being less than the propagation delay of the clock signal through the first replica align circuit (via 703-705; Figure 7 of Abugharbieh), setting a second delay through the second replica align circuit that results in the propagation delay of the clock signal through the second replica align circuit being equal to the propagation delay of the clock signal through the first replica align circuit (via 705; Figure 7 and Figure 9A of Abugharbieh). 
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the variable delays taught by Abugharbieh in the circuit of Park to compensate for skew between stacked dies (Abstract of Abugharbieh).

Claim 12: The combined circuit further teaches during the read data align operation ([0009] of Park), comparing determining a phase difference between the clock signal propagated through the first replica circuit and the clock signal propagated through the second replica circuit to determine the first delay and the second delay (702-704; Figure 7 of Abugharbieh).  

Claim 13: The combined circuit further teaches during the read data align operation ([0009] of Park), adjusting a third delay associated with a third replica align circuit of a third die (via 100 and 200 of Slave6; Figure 3 of Park) until a propagation delay of the clock signal through the third replica align circuit is equal to the propagation delay of the clock signal through the first replica align circuit (column 8 lines 29-31 of Abugharbieh).  

Claim 14: The combined circuit further teaches during the read data align operation ([0009] of Park), adjusting the first delay through the first align circuit and the first replica align circuit (via Figure 9A of Abugharbieh) until the propagation delay of the clock signal through the third replica align circuit is less than the propagation delay of the clock signal through the first replica align circuit to adjust the third delay (via 705; Figure 7 and column 8 lines 29-31 of Abugharbieh).  

Claim 15: The combined circuit further teaches that further in response to the first delay (702; Figure 7 of Abugharbieh) being set to the value that results in the propagation delay of the clock signal through the second replica align circuit of the second die (via 703; Figure 7 of Abugharbieh) being less than the propagation delay of the clock signal through the first replica align circuit (704; Figure 7 of Abugharbieh), setting the third delay through the third replica align circuit that results in the propagation delay of the clock signal through the third replica align circuit being equal to the propagation delay of the clock signal through the first replica align circuit (705; Figure 7  and column 8 lines 29-31 of Abugharbieh).  

Claim 16: The combined circuit further teaches increasing a coarse delay value of the second delay (via Variable Delay Unit; Figure 3 of Park) until the propagation delay of the clock signal propagated through the second replica align circuit (100 and 200 of Slave5; Figure 3 of Park) is greater than the propagation delay of the clock signal through the first replica align circuit (via Figure 9A of Abugharbieh) to set the second delay through the second replica align circuit (703-705; Figure 7 of Abugharbieh).  

Claim 17: The combined circuit further teaches adjusting a fine delay value (via 100; Figure 4 of Park) of the second delay (100, 200 of Slave5; Figure 3 of Park) until the propagation delay of the clock signal propagated through the second replica align circuit is equal to the propagation delay of the clock signal through the first replica align circuit (703-705; Figure 7 of Abugharbieh) to set the second delay through the second replica align circuit (via 100, 200 of Slave5; Figure 3 of Park).  

Claim 18: The combined circuit further teaches adjusting the fine delay value of the second delay value (via 100; Figure 4 of Park) is in response to an averaging counter count value being greater than a maximum value (via 913; Figure 9A and column 10 lines 4-10 of Abugharbieh where meeting the threshold is greater than a maximum value).  

Claim 19: The combined circuit further teaches adjusting the fine delay value of the second delay value (via 100; Figure 3 of Park) is in response to an averaging counter count value being less than a minimum value (via 913; Figure 9A and column 10 lines 4-10 of Abugharbieh where meeting the threshold is less than a minimum value, the minimum value being one more count than the threshold).  

Claim 20: The combined circuit further teaches the first die and the second die are stacked (Figure 3 of Park and 701; Figure 7 of Abugharbieh).

Response to Arguments
Applicant's arguments filed May 23m 2022 have been fully considered but they are not persuasive.
Applicant asserts that Abugharbieh does not teach setting the first variable delay to apply a first delay based on a first propagation delay through the first replica align circuit because the propagation delay through the signal path does not include any delay provided by the signal delay compensator 920. Examiner respectfully disagrees. Abugharbieh teaches a first replica align circuit (910, 920), wherein the first replica align circuit includes first variable delay circuitry (column 10 lines 46-53) and the first variable delay circuitry (via 910 and 920 of Abugharbieh) is set to apply a first delay to respective received signals (signal AYP) based on a first propagation delay through the first replica align circuit (705; Figure 7 and column 8 lines 33-41 of Abugharbieh). The first replica align circuit is 910 and 920, and the combined circuitry of 910 and 920 applies a first delay to provide skew adjustment (column 10 lines 46-48). 
Applicant further asserts that the adjustment described in Abugharbieh is unrelated to a delay through 920. Examiner respectfully disagrees for the reasons stated above.
Applicant further asserts that Abugharbieh does not teach an adjustable delay in the round trip path. Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Park teaches a second replica align circuit (Variable Delay Unit), wherein the second replica align circuit includes second variable delay circuitry (Variable Delay Unit) and the combined circuit teaches wherein, in response to the first variable delay circuitry being set to apply the first delay (702; Figure 7 of Abugharbieh), the second variable delay circuitry (Variable Delay Unit of Park) is set to apply a second delay to the respective received signals (703 and 705; Figure 7 of Abugharbieh) based on a comparison between a second propagation delay through the second replica align circuit and the first propagation delay (via 704; Figure 7 of Abugharbieh).
With respect to claim 11, Applicant further asserts that Park and Abugharbieh do not teach adjusting a first delay through a first replica align circuit because the path delay measured by Abugharbieh does not include any propagation delays within memory die 212. Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Abugharbieh teaches (via Figures 7 and 9A) adjusting a first delay (via Figure 7 and 920; Figure 9A) through a first replica align circuit (900) of a first die (Master; Figure 3 of Park) until a propagation delay of a clock signal (AYP of Park) through a second replica align circuit of a second die (via Variable Delay Unit in Slave5; Figure 3 of Park) coupled to the first die is less than a propagation delay of the clock signal through the first replica align circuit (705; Figure 7 of Abugharbieh). Abugharbieh further teaches obtaining a stacked die (701; Figure 7), where the stacked die corresponds to Slave5 of Park.
	With respect to claim 11, Applicant further asserts that Park and Abugharbieh do not teach that the propagation delay through the variable delay unit would not be set to be equal to the propagation delay through 920. Examiner respectfully disagrees. Abugharbieh teaches a first replica align circuit (900).
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O'TOOLE whose telephone number is (571)270-1273. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        

/RYAN JOHNSON/Primary Examiner, Art Unit 2849